Exhibit 10.1

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

U.S. $100,000,000

 

CREDIT AGREEMENT

 

Dated as of April 7, 2005

 

Among

 

COCA-COLA BOTTLING CO. CONSOLIDATED

as Borrower

 

THE BANKS NAMED HEREIN

 

CITIGROUP GLOBAL MARKETS INC., and

WACHOVIA CAPITAL MARKETS LLC

as Joint Lead Arrangers

 

WACHOVIA BANK, NATIONAL ASSOCIATION

as Syndication Agent

 

and

 

CITIBANK, N.A.

as Administrative Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

   1      SECTION 1.01. Certain Defined Terms.    1      SECTION 1.02.
Computation of Time Periods.    15      SECTION 1.03. Accounting Terms.    15

ARTICLE 2 AMOUNTS AND TERMS OF THE ADVANCES

   15      SECTION 2.01. The Advances.    15      SECTION 2.02. Making the
Advances.    16      SECTION 2.03. Certain Fees.    17      SECTION 2.04.
Reduction of the Commitments.    18      SECTION 2.05. Repayment of Advances.   
18      SECTION 2.06. Interest.    18      SECTION 2.07. Additional Interest on
Eurodollar Rate Advances.    19      SECTION 2.08. Interest Rate Determinations;
Changes in Rating Systems.    19      SECTION 2.09. Voluntary Conversion and
Continuation of Advances.    21      SECTION 2.10. Prepayments of Advances.   
21      SECTION 2.11. Increased Costs.    22      SECTION 2.12. Illegality.   
22      SECTION 2.13. Payments and Computations.    23      SECTION 2.14. Taxes.
   24      SECTION 2.15. Set-Off; Sharing of Payments, Etc.    26      SECTION
2.16. Right to Replace a Lender.    26      SECTION 2.17. Evidence of
Indebtedness.    27      SECTION 2.18. Extension of Commitments.    27     
SECTION 2.19. Increase of Commitments.    28

ARTICLE 3 CONDITIONS OF LENDING

   30      SECTION 3.01. Conditions Precedent to Initial Borrowing.    30     
SECTION 3.02. Conditions Precedent to Each Borrowing.    31

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

   31      SECTION 4.01. Representations and Warranties of the Borrower.    31

ARTICLE 5 COVENANTS OF THE BORROWER

   35      SECTION 5.01. Covenants.    35

ARTICLE 6 EVENTS OF DEFAULT

   43      SECTION 6.01. Events of Default.    43

ARTICLE 7 THE ADMINISTRATIVE AGENT

   46      SECTION 7.01. Authorization and Action.    46      SECTION 7.02.
Administrative Agent’s Reliance, Etc.    46

 

i



--------------------------------------------------------------------------------

     SECTION 7.03. Citibank and Affiliates.    46      SECTION 7.04. Lender
Credit Decision.    47      SECTION 7.05. Indemnification.    47      SECTION
7.06. Successor Administrative Agent.    47      SECTION 7.07. Arrangers.    48

ARTICLE 8 MISCELLANEOUS

   48      SECTION 8.01. Amendments, Etc.    48      SECTION 8.02. Notices, Etc.
   48      SECTION 8.03. No Waiver; Remedies.    51      SECTION 8.04. Costs,
Expenses and Indemnification.    51      SECTION 8.05. Binding Effect.    52  
   SECTION 8.06. Assignments and Participations.    52      SECTION 8.07.
Governing Law; Submission to Jurisdiction.    55      SECTION 8.08.
Severability.    55      SECTION 8.09. Execution in Counterparts.    55     
SECTION 8.10. Survival.    56      SECTION 8.11. Waiver of Jury Trial.    56  
   SECTION 8.12. Confidentiality.    56      SECTION 8.13. Nonliability of
Lenders.    56      SECTION 8.14. USA PATRIOT Act.    56

 

ii

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I   - Banks, Commitments and Lending Offices Schedule II   - Existing
Liens Securing Indebtedness, in each case, of $5,000,000 or more Schedule III  
- Litigation Schedule IV   - Subsidiaries Schedule V   - Material Agreements
Schedule VI   - Permitted Investments Schedule VII   - Existing Contingent
Obligations EXHIBITS Exhibit A   - Form of Notice of Borrowing Exhibit B   -
Form of Assignment and Acceptance Exhibit C   - Form of Opinion of Special
Counsel to the Borrower Exhibit D   - Form of Opinion of Special New York
Counsel to the Administrative Agent Exhibit E   - Form of Compliance Certificate
of Borrower

 

 

iii

 

Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 7, 2005 among COCA-COLA BOTTLING CO.
CONSOLIDATED, a corporation organized under the laws of Delaware (the
“Borrower”), the banks (each a “Bank” and, collectively, the “Banks”) listed on
the signature pages hereof, and CITIBANK, N.A., a national banking association,
as administrative agent (in such capacity, the “Administrative Agent”).

 

The Borrower has requested that the Lenders (as hereinafter defined) make loans
to it in an aggregate principal amount not exceeding $100,000,000 at any one
time outstanding for the general corporate purposes of the Borrower, and the
Lenders are prepared to make such loans on and subject to the terms and
conditions hereof. Accordingly, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Acquisition Cash Flow” means, with respect to any Person or assets, franchises
or businesses acquired by the Borrower or any of its Consolidated Subsidiaries,
operating income for any period of determination plus any amounts deducted for
depreciation, amortization and operating lease expense in determining operating
income during such period (to the extent not included in Consolidated Operating
Income for such period), all determined using historical financial statements of
such Person, assets, franchises or businesses acquired with appropriate
adjustments thereto in order to reflect such operating income, depreciation,
amortization and operating lease expense on an actual historical combined pro
forma basis as if such Person, assets, franchises or businesses acquired had
been owned by the Borrower or one of its Consolidated Subsidiaries during the
applicable period. Operating income as used in the preceding sentence will be
determined for the acquired Person, assets, franchises or businesses using the
same method prescribed for determining Consolidated Operating Income.

 

“Administrative Agent” has the meaning set forth in the introduction hereto.

 

“Advance” has the meaning set forth in Section 2.01.

 

“Affiliate” means, as to any Person, any other Person (other than a Subsidiary)
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, “control” of
a Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors or
other persons performing similar functions of such Person or (b) direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Facility Fee Rate” means, for any Rating Level Period, the rate per
annum set forth below opposite the reference to such Rating Level Period:

 

Rating Level Period

--------------------------------------------------------------------------------

   Applicable Facility Fee Rate


--------------------------------------------------------------------------------

 

Rating Level 1 Period

   0.0850 %

Rating Level 2 Period

   0.100 %

Rating Level 3 Period

   0.125 %

Rating Level 4 Period

   0.175 %

Rating Level 5 Period

   0.250 %

 

Each change in the Applicable Facility Fee Rate resulting from a Rating Level
Change shall be effective on the date of such Rating Level Change.

 

“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means:

 

(a) for any Advance that is a Base Rate Advance, 0.000% per annum; and

 

(b) for any Advance that is a Eurodollar Rate Advance, for any Rating Level
Period, the rate per annum set forth below opposite the reference to such Rating
Level Period:

 

Rating Level Period

--------------------------------------------------------------------------------

   Applicable Margin


--------------------------------------------------------------------------------

 

Rating Level 1 Period

   0.240 %

Rating Level 2 Period

   0.275 %

Rating Level 3 Period

   0.375 %

Rating Level 4 Period

   0.450 %

Rating Level 5 Period

   0.625 %

 

Each change in the Applicable Margin resulting from a Rating Level Change shall
be effective on the date of such Rating Level Change.

 

2

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Utilization Fee Rate” means, for any Rating Level Period, the rate
per annum set forth below opposite the reference to such Rating Level Period:

 

Rating Level Period

--------------------------------------------------------------------------------

  

Applicable

Utilization

Fee Rate

--------------------------------------------------------------------------------

 

Rating Level 1 Period

   0.100 %

Rating Level 2 Period

   0.125 %

Rating Level 3 Period

   0.125 %

Rating Level 4 Period

   0.250 %

Rating Level 5 Period

   0.375 %

 

Each change in the Applicable Utilization Fee Rate resulting from a Rating Level
Change shall be effective on the date of such Rating Level Change.

 

“Arrangers” means Citigroup Global Markets Inc. and Wachovia Capital Markets
LLC, as Joint Lead Arrangers.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Bank” has the meaning set forth in the introduction hereto.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum in
effect from time to time, which rate per annum shall at all times be equal to
the higher of:

 

(a) the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate; and

 

(b) 1/2 of one percent per annum above the Federal Funds Rate for such period.

 

“Base Rate Advance” means, at any time, an Advance which bears interest at rates
based upon the Base Rate.

 

“Borrower” has the meaning set forth in the introduction hereto.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

 

3

 

Credit Agreement



--------------------------------------------------------------------------------

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

 

“Change in Control” means that:

 

(a) The Coca-Cola Company and any of its wholly-owned Subsidiaries shall cease
to own, beneficially and of record, at least 10% of the outstanding capital
stock of the Borrower; or

 

(b) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (b) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), other than (i) The Coca-Cola Company, (ii) other shareholders of the
Borrower as of the date hereof and (iii) J. Frank Harrison III, his spouse and
the lineal descendants of either of the foregoing (or trusts, corporations,
partnerships, limited partnerships, limited liability companies or other estate
planning vehicles for the benefit thereof), is or becomes the “beneficial owner”
(as such term is used in Rule 13d-3 promulgated pursuant to the Exchange Act),
directly or indirectly, of more than 50% of the aggregate voting power of all
voting shares of the Borrower; or

 

(c) during any period of 25 consecutive calendar months, a majority of the Board
of Directors of the Borrower shall no longer be composed of individuals (i) who
were members of said Board on the first day of such period, (ii) whose election
or nomination to said Board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of said Board and (iii) whose election or nomination to said Board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of said Board.

 

“Citibank” means Citibank, N.A., a national banking association.

 

4

 

Credit Agreement



--------------------------------------------------------------------------------

“Closing Date” means the date as of which the Administrative Agent notifies the
Borrower that the conditions precedent set forth in Section 3.01 have been
satisfied or waived.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” has the meaning set forth in Section 2.01(a).

 

“Commitment Termination Date” means the date five years after the date of this
Agreement, as such date may be extended pursuant to Section 2.18; provided that
if such date is not a Business Day, the Commitment Termination date shall be the
immediately preceding Business Day.

 

“Compliance Certificate” mean a certificate in substantially the form of Exhibit
E.

 

“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP.

 

“Consolidated Cash Flow” means, for any period, Consolidated Operating Income
for such period plus any amounts deducted for depreciation, amortization and
operating lease expense in determining Consolidated Operating Income.

 

“Consolidated Cash Flow/Fixed Charges Ratio” means, at any time, the ratio of
(i) Consolidated Cash Flow for the then most recently concluded period of four
consecutive fiscal quarters of the Borrower to (ii) Consolidated Fixed Charges
for such period.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of (i)
Consolidated Net Interest Expense for such period, (ii) the amount of
obligations of the Borrower and its Consolidated Subsidiaries as lessees, on
leases other than Capitalized Leases, accrued during such period and (iii)
payments made or required to be made by the Borrower and its Consolidated
Subsidiaries during such period under agreements providing for or containing
covenants not to compete.

 

“Consolidated Funded Indebtedness” shall mean, at any time, the aggregate
outstanding principal amount of all Funded Indebtedness of the Borrower and its
Consolidated Subsidiaries, determined and consolidated in accordance with GAAP.

 

“Consolidated Funded Indebtedness/Cash Flow Ratio” shall mean, at any time, the
ratio of (a) the aggregate amount of (i) Consolidated Funded Indebtedness and
(ii) 50% of every Contingent Obligation of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP to (b) the
aggregate of (i) Consolidated Cash Flow for the then most recently concluded
period of four consecutive fiscal quarters of the Borrower and (ii) Acquisition
Cash Flow for such period.

 

5

 

Credit Agreement



--------------------------------------------------------------------------------

“Consolidated Net Interest Expense” shall mean, for any period, the aggregate
net amount of interest payments of the Borrower and its Consolidated
Subsidiaries, determined and consolidated in accordance with GAAP, excluding,
however, such amounts as arise from the amortization of capitalized interest,
discount and fees reflected as an asset on the Borrower’s books and records on
the date hereof.

 

“Consolidated Operating Income” shall mean, for any period, the net income of
the Borrower and its Consolidated Subsidiaries, before any deduction in respect
of interest or taxes, determined and consolidated in accordance with GAAP,
excluding, however, extraordinary items in accordance with GAAP (which shall
include without limitation, in any event, any income, net of expenses, or loss
realized by the Borrower or any Consolidated Subsidiary from any sale of assets
outside the ordinary course of business, whether tangible or intangible,
including franchise territories and securities).

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a Letter of
Credit, but excluding the endorsement of instruments for deposit or collection
in the ordinary course of business.

 

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.09(b).

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or Section
2.09(a).

 

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

 

“Dollars” means the lawful currency of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in Schedule I or in the
Assignment and Acceptance pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.

 

6

 

Credit Agreement



--------------------------------------------------------------------------------

“Eligible Assignee” means:

 

(a) a Lender and any Affiliate of such Lender;

 

(b) a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;

 

(c) a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000;

 

(d) a commercial bank organized under the laws of any other country which is a
member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000; and

 

(e) a finance company or other financial institution or fund (whether a
corporation, partnership or other Person) which is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, and having total assets in excess of $500,000,000.

 

“Environmental Law” means any Federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“Eurocurrency Liabilities” has the meaning set forth in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in Schedule I or in the
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Domestic Lending Office), or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.

 

7

 

Credit Agreement



--------------------------------------------------------------------------------

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, the rate per annum (rounded upward, if necessary, to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Telerate Page 3750 as of 11:00
a.m. (London time) on the date (as to any Interest Period, the “Determination
Date”) that is two Business Days before the first day of such Interest Period,
as LIBOR for a period equal to such Interest Period. In the event that Telerate
Page 3750 shall cease to report such LIBOR or, in the reasonable judgment of the
Majority Lenders, shall cease to accurately reflect such LIBOR, then the
“Eurodollar Rate” with respect to such Interest Period for such Eurodollar Rate
Advance shall be the rate per annum at which deposits in U.S. dollars are
offered by the principal office of Citibank, N.A., in London, England to leading
banks in the London interbank market at 11:00 A.M. (London time) on the
Determination Date in an amount comparable to the amount of the related
Borrowing and for a period equal to such Interest Period.

 

“Eurodollar Rate Advance” means, at any time, an Advance which bears interest at
rates based upon the Eurodollar Rate.

 

“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning set forth in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Representations” means the representations and warranties set forth in
Section 4.01(f), Section 4.01(g), Section 4.01(n) and Section 4.01(o).

 

“Existing Credit Agreement” means the Credit Agreement dated as of December 20,
2002, among the Borrower, certain financial institutions and Citibank, N.A., as
Administrative Agent, as amended.

 

“Facility Fee” has the meaning set forth in Section 2.03(a).

 

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds

 

8

 

Credit Agreement



--------------------------------------------------------------------------------

transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Funded Indebtedness” of a Person shall mean (i) all liabilities of such Person
of the kinds referred to in clauses (i), (ii), (iii), (iv) and (v) of the
definition of “Indebtedness” herein, including without limitation commercial
paper, of any maturity, and (ii) other indebtedness (including the current
portion thereof) of such Person which would be classified in whole or part as a
long-term liability of such Person in accordance with GAAP, and shall in any
event include (i) any Indebtedness having a final maturity more than one year
from the date of creation of such Indebtedness and (ii) any Indebtedness,
regardless of its term, which is renewable or extendable by such Person
(pursuant to the terms thereof or pursuant to a revolving credit or similar
agreement or otherwise) to a date more than one year from the date of creation
of such Indebtedness or any date of determination of Funded Indebtedness.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Hazardous Materials” means petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and any other substance exposure to which is
regulated under any Environmental Law.

 

“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or similar instruments, (v) Capitalized Lease Obligations, (vi) net
Rate Hedging Obligations, (vii) Contingent Obligations in respect of
Indebtedness, (viii) obligations for which such Person is obligated pursuant to
or in respect of a Letter of Credit and (ix) repurchase obligations or
liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person.

 

9

 

Credit Agreement



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be one, two, three or six months or (if available to the
Lenders in the opinion of the Lenders) nine or twelve months, as the Borrower
may, upon notice received by the Administrative Agent not later than 12:00 noon
(New York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided that:

 

(i) any Interest Period that would otherwise end after the Commitment
Termination Date shall end on the Commitment Termination Date;

 

(ii) each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and

 

(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

 

“Lenders” means the Banks listed on the signature pages hereof and each Person
that shall become a party hereto pursuant to Sections 8.06(a), (b) and (c).

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“LIBOR” means the rate at which deposits in U.S. dollars are offered to leading
banks in the London interbank market.

 

“Lien” means any lien, mortgage, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement having
substantially the same effect as a lien, including, without limitation, the lien
or retained security title of a conditional vendor.

 

“Majority Lenders” means, at any time, Lenders having Advances representing more
than 50% of the aggregate outstanding principal amount of the Advances or, if no
Advances are outstanding, Lenders having Commitments representing more than 50%
of the total Commitments at such time.

 

10

 

Credit Agreement



--------------------------------------------------------------------------------

“Margin Stock” means margin stock within the meaning of Regulation U.

 

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or, as the case may be, effect on (i) the business, condition
(financial or otherwise), or operations of the Borrower and its Consolidated
Subsidiaries taken as a whole, (ii) the legality, validity or enforceability of
this Agreement or (iii) the ability of the Borrower to pay and perform its
obligations hereunder.

 

“Material Agreements” has the meaning specified in Section 4.01(o).

 

“Material Indebtedness” has the meaning set forth in Section 6.01(d).

 

“Material Subsidiary” shall mean a Subsidiary which (i) owns, leases or occupies
any building, structure or other facility used primarily for the bottling,
canning or packaging of soft drinks or soft drink products or warehousing and
distributing of such products, other than any such building, structure or other
facility or portion thereof, which is not of material importance to the total
business conducted by the Borrower and its Subsidiaries as an entirety, (ii) is
a party to any contract with respect to the bottling, canning, packaging or
distribution of soft drinks or soft drink products, other than any such contract
which is not of material importance to the total business conducted by the
Borrower and its Subsidiaries as an entirety, and in any event includes each of
the Subsidiaries indicated as Material Subsidiaries listed in Schedule IV as of
the date hereof, and (iii) any Subsidiary of the Borrower that would qualify as
a “significant subsidiary” under Regulation S-X of the Securities and Exchange
Commission (or its successor agency).

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Moody’s Rating” means, at any time, the rating of the long-term senior
unsecured non-credit-enhanced debt obligations of the Borrower then outstanding
most recently announced by Moody’s.

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which the
Borrower or any member of a Controlled Group has or had an obligation to
contribute.

 

“Note” has the meaning set forth in Section 2.17.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

11

 

Credit Agreement



--------------------------------------------------------------------------------

“Other Taxes” has the meaning set forth in Section 2.14(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
to which Section 4021 of ERISA applies and (i) which is maintained for employees
of the Borrower or any member of a Controlled Group or (ii) to which the
Borrower or any member of a Controlled Group made, or was required to make,
contributions at any time within the preceding five years.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.

 

“Rating Level Change” means a change in the Moody’s Rating or the Standard &
Poor’s Rating (other than as a result of a change in the rating system of such
rating agency) that results in the change from one Rating Level Period to
another, which Rating Level Change shall be effective on the date on which the
relevant change in such rating is first announced by Moody’s or Standard &
Poor’s, as the case may be.

 

“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period or a Rating Level 5 Period;
provided that:

 

(i) “Rating Level 1 Period” means a period during which the Moody’s Rating is at
or above A3 or the Standard & Poor’s Rating is at or above A-;

 

12

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) “Rating Level 2 Period” means a period that is not a Rating Level 1 Period
during which the Moody’s Rating is Baa1 or the Standards & Poor’s Rating is at
or above BBB+;

 

(iii) “Rating Level 3 Period” means a period that is not a Rating Level 1 Period
or a Rating Level 2 Period during which Moody’s Rating is at or above Baa2 or
the Standard & Poor’s Rating is at or above BBB;

 

(iv) “Rating Level 4 Period” means a period that is not a Rating Level 1 Period,
a Rating Level 2 Period or a Rating Level 3 Period during which the Moody’s
Rating is at or above Baa3 or the Standard & Poor’s Rating is at or above BBB-;
and

 

(v) “Rating Level 5 Period” means a period that is not a Rating Level 1 Period,
a Rating Level 2 Period, a Rating Level 3 Period or a Rating Level 4 Period;

 

and provided further that if the Moody’s Rating and the Standard & Poor’s Rating
differ by more than one rating level, then the Rating Level Period shall be one
Rating Level Period higher than the Rating Level Period resulting from the
application of the lower of such ratings (for which purpose Rating Level Period
1 is the highest Rating Level Period and Rating Level 5 is the lowest Rating
Level Period).

 

“Register” has the meaning set forth in Section 8.06(d).

 

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.

 

“Reportable Event” means (i) a reportable event described in Section 4043 of
ERISA and regulations thereunder (other than reportable events for which notice
has been waived pursuant to PBGC regulations), (ii) a withdrawal by a
substantial employer from a Plan to which more than one employer contributes, as
referred to in Section 4063(b) of ERISA, or (iii) a cessation of operations at a
facility causing more than 20% of Plan participants to be separated from
employment, as referred to in Section 4062(e) of ERISA.

 

“Responsible Officer” means the President, the Controller, the Treasurer or the
Chief Financial Officer of the Borrower.

 

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the Property of such Person is greater than the total amount of liabilities
(including without limitation contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured,

 

13

 

Credit Agreement



--------------------------------------------------------------------------------

(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in a business and is not
about to engage in a business for which such Person’s property would constitute
an unreasonably small capital.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Service, presently a
division of The McGraw-Hill Companies, Inc., and its successors.

 

“Standard & Poor’s Rating” means, at any time, the rating of the long-term
senior unsecured, non-credit-enhanced debt obligations of the Borrower then
outstanding most recently announced by Standard & Poor’s.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person; provided, that notwithstanding the foregoing, Piedmont Coca-Cola
Bottling Partnership, a Delaware general partnership, shall be deemed to be a
Subsidiary of the Borrower so long as the Borrower owns a greater than 50%
economic interest therein.

 

“Taxes” has the meaning set forth in Section 2.14(a).

 

“Telerate Page 3750” means the display designated as page “3750” on the Bridge
Information Service (or such other page as may replace page “3750” on the Dow
Jones Markets Service or such other service as may be nominated by the British
Bankers’ Association as the information vendor for the purpose of displaying
British Bankers’ Association Interest Settlement Rates for Dollar deposits).

 

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under any
other provision of Title IV of ERISA, (c) the termination of such Plan, the
filing of a notice of intent to terminate such Plan or the treatment of an
amendment of such Plan as a termination under Section 4041 of ERISA or (d) the
institution by the PBGC of proceedings to terminate such Plan, in each case
which could reasonably be expected to have a Material Adverse Effect.

 

14

 

Credit Agreement



--------------------------------------------------------------------------------

“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under a single employer plan, as
defined in Section 4001(a)(15) of ERISA, exceeds the fair market value of assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plans using the PBGC actuarial assumptions utilized for purposes
of determining the current liability for purposes of such valuation.

 

“Utilization Fee” has the meaning set forth in Section 2.03(b).

 

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” mean “to but
excluding”.

 

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in Section
4.01(e).

 

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth herein, and the Borrower so requests,
the Administrative Agent, the Lenders and the Borrower will negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided that until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP as in effect
prior to such change therein.

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01. The Advances.

 

(a) Each Lender severally agrees, on and subject to the terms and conditions
hereinafter set forth, to make advances to the Borrower (each, an “Advance”)
from time to time on any Business Day during the period from the Closing Date
until the Commitment Termination Date in an aggregate amount up to but not
exceeding at any one time outstanding the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule I or, if such Lender has
entered into an Assignment and Acceptance, set forth for such Lender in the
Register (as such amount may be reduced pursuant to Section 2.04 or increased
pursuant to Section 2.19, such Lender’s “Commitment”) and, as to all Lenders, up
to but not exceeding at any one time outstanding $100,000,000 (subject to
Section 2.19).

 

15

 

Credit Agreement



--------------------------------------------------------------------------------

(b) Each Borrowing and each Conversion or Continuation thereof (i) shall be in
an aggregate amount not less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) shall consist of Advances of the same Type
(and, if such Advances are Eurodollar Rate Advances, having the same Interest
Period) made, Continued or Converted on the same day by the Lenders ratably
according to their respective Commitments, except in each case as otherwise
provided in Sections 2.08(e) and (f), as applicable.

 

(c) Within the limits of each Lender’s Commitment, the Borrower may from time to
time borrow, prepay pursuant to Section 2.10 and reborrow under this Section
2.01.

 

SECTION 2.02. Making the Advances.

 

(a) (i) Each Borrowing shall be made on notice, given not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Advances) or
given not later than 11:00 a.m. (New York City time) on the Business Day of such
Borrowing (in the case of a Borrowing consisting of Base Rate Advances), by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof.

 

(ii) Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.

 

(iii) Each Lender shall, before 1:00 p.m. (New York City time) on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at its address referred to in Section 8.02, in same
day funds, such Lender’s ratable portion of such Borrowing.

 

(iv) Upon the Administrative Agent’s receipt of such funds and upon fulfillment
of the applicable conditions set forth in Article 3, the Administrative Agent
will make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

 

(b) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense (excluding loss of profit) reasonably
incurred by such Lender as a result of any failure to make such Borrowing
(including, without limitation, as a result of any failure to fulfill, on or
before the date specified in such Notice of Borrowing, the applicable conditions
set forth in Article 3) and the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the Advance to be made by such Lender as
part of such Borrowing. A certificate as to the amount of such losses, costs and
expenses, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

 

16

 

Credit Agreement



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand (but without duplication) such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement (and such
Advance shall be deemed to have been made by such Lender on the date on which
such amount is so repaid to the Administrative Agent).

 

(d) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve the other Lenders of their obligations hereunder
to make an Advance on the date of such Borrowing, and no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing.

 

SECTION 2.03. Certain Fees.

 

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”) on the average daily
amount (whether used or unused) of such Lender’s Commitment from the date hereof
(in the case of each Bank) and from the Closing Date specified in the Assignment
and Acceptance pursuant to which it became a Lender (in the case of each such
Lender) until the Commitment Termination Date at a rate per annum equal to the
Applicable Facility Fee Rate. The Facility Fee shall be payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Commitment Termination Date, commencing on the last Business Day of June,
2005.

 

(b) Utilization Fee. For each day on which the aggregate principal amount of
Advances outstanding exceeds an amount equal to 50% of the aggregate
Commitments, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a utilization fee (the “Utilization Fee”) on the
aggregate principal amount of the Advances of such Lender outstanding on such
day at a rate per annum equal to the Applicable Utilization Fee Rate. The
Utilization Fee shall be payable in respect of each Advance on each date on
which interest is payable on such Advance as specified in Section 2.06(a)
hereof.

 

17

 

Credit Agreement



--------------------------------------------------------------------------------

(c) Administrative Agent’s Fee. The Borrower agrees to pay to the Administrative
Agent, for the Administrative Agent’s own account, an administrative agency fee
at the times and in the amounts heretofore agreed between the Borrower and the
Administrative Agent.

 

SECTION 2.04. Reduction of the Commitments.

 

(a) The Commitment of each Lender shall be automatically reduced to zero on the
Commitment Termination Date.

 

(b) The Borrower shall have the right, upon at least three Business Days’ notice
to the Administrative Agent, to terminate, in whole or reduce ratably in part,
the unused portions of the Commitments of the Lenders; provided that the
aggregate amount of the Commitments of the Lenders shall not be reduced to an
amount which is less than the aggregate principal amount of the Advances then
outstanding; and provided further that each partial reduction shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof.

 

(c) Once reduced or terminated, the Commitments may not be reinstated.

 

SECTION 2.05. Repayment of Advances. The Borrower shall repay the unpaid
principal amount of each Advance made by each Lender, and each Advance made by
each Lender shall mature, on the Commitment Termination Date.

 

SECTION 2.06. Interest.

 

(a) Ordinary Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender, from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(i) Base Rate Advances. While such Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Margin for Base Rate Advances as in effect from time to time, payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the date such Base Rate Advance shall be Converted or paid in full.

 

(ii) Eurodollar Rate Advances. While such Advance is a Eurodollar Rate Advance,
a rate per annum for each Interest Period for such Advance equal to the sum of
the Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs at three-month intervals after the first
day of such Interest Period, and on each date on which such Eurodollar Rate
Advance shall be Continued, Converted or paid.

 

18

 

Credit Agreement



--------------------------------------------------------------------------------

(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
shall have occurred and be continuing, the Borrower shall pay interest on:

 

(i) the unpaid principal amount of each Advance owing to each Lender, payable on
demand (and in any event in arrears on the dates referred to in Section
2.06(a)(i) or (a)(ii) above), at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
said Section 2.06(a)(i) or (a)(ii), as applicable; provided that if such Event
of Default shall be continuing at the end of any Interest Period for any
Eurodollar Rate Advance, such Advance shall forthwith be Converted to a Base
Rate Advance bearing interest as aforesaid in this Section 2.06(b)(i); and

 

(ii) the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full), at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.06(a)(i) above.

 

SECTION 2.07. Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Lender additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender, from the date of such Advance until
such principal amount is paid in full, at an interest rate per annum equal at
all times to the remainder obtained by subtracting (i) the Eurodollar Rate for
each Interest Period for such Advance from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.

 

SECTION 2.08. Interest Rate Determinations; Changes in Rating Systems.

 

(a) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rates determined by the Administrative Agent
for the purposes of Section 2.06.

 

(b) If the relevant rates do not appear on Telerate Page 3750, and the
Eurodollar Rate cannot be determined on the basis set forth in the second
sentence of the definition of “Eurodollar Rate”:

 

(i) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances
for such Interest Period,

 

19

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and

 

(iii) the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

 

(c) If, with respect to any Eurodollar Rate Advances, the Majority Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Majority Lenders
of making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:

 

(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance, and

 

(ii) the obligation of the Lenders to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and such Lenders that the circumstances causing such
suspension no longer exist.

 

(d) If the Borrower shall fail to select the duration of any ensuing Interest
Period for any outstanding Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
the Borrower will automatically be deemed to have selected an Interest Period of
three months therefor.

 

(e) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

 

(f) Upon the occurrence and during the continuance of any Event of Default, (x)
each Eurodollar Rate Advance shall automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (y) the
obligation of the Lenders to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall automatically be suspended until such Event of
Default shall be cured or waived.

 

(g) If the rating system of either Moody’s or Standard & Poor’s shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Administrative Agent (on behalf
of the Lenders) shall negotiate in good faith to amend the references to
specific ratings in this Agreement to reflect such changed rating system or the
non-availability of ratings from such rating agency (provided that any such
amendment to such specific ratings shall not be effective without the approval
of the Majority Lenders).

 

20

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.09. Voluntary Conversion and Continuation of Advances.

 

(a) Optional Conversion. The Borrower may on any Business Day, upon notice given
to the Administrative Agent not later than 11:00 a.m. (New York City time) on
the third Business Day prior to the date of the proposed Conversion and subject
to the provisions of Sections 2.08 and 2.12, Convert all or any portion of the
outstanding Advances of one Type comprising part of the same Borrowing into
Advances of the other Type; provided that (i) any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.01(b) and (ii) in the case of any such
Conversion of a Eurodollar Rate Advance into a Base Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of
a Conversion shall, within the restrictions specified above, specify (x) the
date of such Conversion, (y) the Advances to be Converted, and (z) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

 

(b) Continuations. The Borrower may, on any Business Day, upon notice given to
the Administrative Agent not later than 11:00 a.m. (New York City time) on the
third Business Day prior to the date of the proposed Continuation and subject to
the provisions of Sections 2.08 and 2.12, Continue all or any portion of the
outstanding Eurodollar Rate Advances comprising part of the same Borrowing for
one or more Interest Periods; provided that (i) Eurodollar Rate Advances so
Continued and having the same Interest Period shall be in an amount not less
than the minimum amount specified in Section 2.01(b) and (ii) in the case of any
such Continuation on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(c). Each such notice of a Continuation shall, within the
restrictions specified above, specify (x) the date of such Continuation, (y) the
Eurodollar Rate Advances to be Continued and (y) the duration of the initial
Interest Period (or Interest Periods) for the Eurodollar Rate Advances subject
to such Continuation. Each notice of Continuation shall be irrevocable and
binding on the Borrower.

 

SECTION 2.10. Prepayments of Advances. The Borrower may, on notice given not
later than 11:00 a.m. (New York City time) on the second Business Day prior to
the date of the proposed prepayment of Advances (in the case of Eurodollar Rate
Advances) or given not later than 11:00 a.m. (New York City time) on the
Business Day of the proposed prepayment of Advances (in the case of Base Rate
Advances), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay, without
penalty or premium, the outstanding principal amounts of the Advances comprising
part of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral

 

21

 

Credit Agreement



--------------------------------------------------------------------------------

multiples of $1,000,000 in excess thereof and (y) in the case of any such
prepayment of a Eurodollar Rate Advance on a day other than the last day of an
Interest Period therefor, the Borrower shall reimburse the Lenders in respect
thereof pursuant to Section 8.04(c). The Borrower shall have no right to prepay
the Advances except as provided in this Section 2.10 (or as required pursuant to
the other provisions of this Agreement).

 

SECTION 2.11. Increased Costs.

 

(a) If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances, then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, prepared
in good faith and submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

 

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall immediately pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital to be allocable
to the existence of such Lender’s commitment to lend hereunder. A certificate as
to such amounts, prepared in good faith and submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make or Continue Eurodollar Rate Advances or to fund or
otherwise maintain Eurodollar Rate Advances hereunder, (i) the obligation of
such Lender to make or Continue, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the

 

22

 

Credit Agreement



--------------------------------------------------------------------------------

Lenders that the circumstances causing such suspension no longer exist and (ii)
each Eurodollar Rate Advance of such Lender shall convert into a Base Rate
Advance at the end of the then current Interest Period for such Eurodollar Rate
Advance.

 

SECTION 2.13. Payments and Computations.

 

(a) The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 12:00 noon (New York City time) on the day when due
in Dollars to the Administrative Agent at its address referred to in Section
8.02 in same day funds. The Administrative Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal, interest,
Facility Fee or Utilization Fee ratably (other than amounts payable pursuant to
Section 2.02(b), 2.11, 2.14 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.06(d), from and after the Closing Date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such Closing Date directly
between themselves.

 

(b) All computations of interest based on Citibank’s base rate shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. All
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of the Facility Fee and the Utilization Fee shall be made by the
Administrative Agent, and all computations of interest pursuant to Section 2.07
shall be made by the relevant Lender, on the basis of a year of 360 days, for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fee is payable. Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c) Whenever any payment hereunder would be due on a day other than a Business
Day, such due date shall be extended to the next succeeding Business Day, and
any such extension of such due date shall in such case be included in the
computation of payment of interest, Facility Fee and Utilization Fee, as the
case may be; provided however that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to fall due in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the

 

23

 

Credit Agreement



--------------------------------------------------------------------------------

Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.14. Taxes.

 

(a) Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 2.13, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.14) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”).

 

(c) The Borrower will indemnify each Lender and the Administrative Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.14) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within 30 days
from the date such Lender or the Administrative Agent (as the case may be) makes
written demand therefor. A certificate as to the amount of such Taxes and Other
Taxes, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding (as between the Borrower, the Lenders and the
Administrative Agent) for all purposes, absent manifest error.

 

24

 

Credit Agreement



--------------------------------------------------------------------------------

(d) Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof or
other proof of payment of such Taxes reasonably satisfactory to the relevant
Lender(s). If no Taxes are payable in respect of any payment hereunder, upon the
request of the Administrative Agent the Borrower will furnish to the
Administrative Agent, at such address, a statement to such effect with respect
to each jurisdiction designated by the Administrative Agent.

 

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
(in the case of each Bank) and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender (in the case of each other Lender), and
from time to time thereafter if requested in writing by the Borrower (but only
so long as such Lender remains lawfully able to do so), shall provide the
Borrower with Internal Revenue Service form W-8BEN or W-8ECI, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Lender is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from “Taxes” as defined in Section 2.14(a).

 

(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.14(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.14(a) or (c) with respect to
Taxes imposed by the United States; provided however that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as the Lender may reasonably request to
assist the Lender to recover such Taxes.

 

(g) Any Lender claiming any additional amounts payable pursuant to this Section
2.14 shall use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office(s) if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

25

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 2.15. Set-Off; Sharing of Payments, Etc.

 

(a) Without limiting any of the obligations of the Borrower or the rights of the
Lenders hereunder, if the Borrower shall fail to pay when due (whether at stated
maturity, by acceleration or otherwise) any amount payable by it hereunder or
under any Note each Lender may, without prior notice to the Borrower (which
notice is expressly waived by it to the fullest extent permitted by applicable
law), set off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final, in any currency,
matured or unmatured) and other obligations and liabilities at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or
account of the Borrower. Each Lender shall promptly provide notice of such
set-off to the Borrower, provided that failure by such Lender to provide such
notice shall not affect the validity of such set-off and application.

 

(b) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(b), 2.11, 2.14 or
8.04(c)) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances made by them or make such other
adjustments as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided however that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.15 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

SECTION 2.16. Right to Replace a Lender. If the Borrower is required to make any
additional payment pursuant to Section 2.11 or 2.14 to any Lender or if any
Lender’s obligation to make or Continue, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended pursuant to Section 2.12 (in each case, such
Lender being an “Affected Person”), the Borrower may elect, if such amounts
continue to be charged or such suspension is still effective, to replace such
Affected Person as a party to this Agreement; provided that, no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement; and provided further that, concurrently with such replacement, (i)
another financial institution which is an Eligible Assignee and is reasonably
satisfactory to the Borrower and the Administrative Agent shall agree, as of
such date, to purchase for cash the Advances of the Affected Person pursuant to
an Assignment and Acceptance and to become a Lender for all purposes under this
Agreement and to assume all obligations (including all outstanding Advances) of
the Affected Person to be

 

26

 

Credit Agreement



--------------------------------------------------------------------------------

terminated as of such date and to comply with the requirements of Section 8.06
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Person in same day funds on the day of such replacement all accrued interest,
accrued fees and other amounts then owing to such Affected Person by the
Borrower hereunder to and including the date of termination, including without
limitation payments due such Affected Person under Section 2.11 and 2.14.

 

SECTION 2.17. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Advance made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(c) The entries made in the accounts maintained pursuant to clause (a) or (b) of
this Section 2.17 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Advances in
accordance with the terms of this Agreement.

 

(d) Any Lender may request that its Advances be evidenced by a promissory note.
In such event, the Borrower will promptly prepare, execute and deliver to such
Lender a promissory note (a “Note”) payable to the order of such Lender, in a
form approved by the Administrative Agent, in a principal amount equal to the
amount of such Lender’s Commitment and otherwise duly completed.

 

SECTION 2.18. Extension of Commitments. (a) The Borrower may, not earlier than
90 days and not later than 60 days before the Commitment Termination Date, by
notice to the Administrative Agent request that the Commitment Termination Date
then in effect (the “Existing Commitment Termination Date”) be extended to the
date 364 days after the Existing Commitment Termination Date. The Administrative
Agent shall promptly notify the Lenders of such request. The Borrower may make
this extension request only once.

 

(b) Each Lender, in its sole discretion, shall, by notice to the Administrative
Agent given not more than 60 nor less than 50 days before the Existing
Commitment Termination Date, advise the Administrative Agent whether or not such
Lender agrees to such extension. A Lender that determines not to so extend its
Commitment shall so notify the Administrative Agent promptly after making such
determination and is herein called a “Non-Extending Lender”. If a Lender does
not give timely notice to the Administrative Agent of whether or not such Lender
agrees to such extension, it shall be deemed to be a Non-Extending Lender.

 

27

 

Credit Agreement



--------------------------------------------------------------------------------

(c) The Administrative Agent shall notify the Borrower of each Lender’s
determination on or before the date 45 days before the Existing Commitment
Termination Date.

 

(d) If and only if (i) the total of the Commitments of Lenders that have agreed
to extend their Commitments as herein provided is more than 75% of the aggregate
amount of the Commitments in effect immediately prior to the Existing Commitment
Termination Date, and (ii) immediately prior to the Existing Commitment
Termination Date no Default has occurred and is continuing and the
representations and warranties of the Borrower set forth in Section 4.01 shall
be true and correct in all material respects on and as of the Existing
Commitment Termination Date as though made on and as of such date (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), then effective on the Existing Commitment
Termination Date the Commitment Termination Date shall be extended to the date
364 days after the Existing Commitment Termination Date (or, if such day is not
a Business Day, the immediately preceding Business Day) which date shall
thereafter be the Commitment Termination Date, provided that the Commitment of
each Non-Extending Lender shall in any event terminate on the Existing
Commitment Termination Date and the Borrower shall pay in full on the Existing
Termination Date all amounts payable to each Non-Extending Lender hereunder.

 

SECTION 2.19. Increase of Commitments.

 

(a) The Borrower shall have the right at any time after the Closing Date to
increase the aggregate Commitments hereunder in accordance with the following
provisions and subject to the following conditions:

 

(i) The Borrower shall give the Administrative Agent, which shall promptly
deliver a copy thereof to each of the Lenders, at least 20 Business Days’ prior
written notice (a “Notice of Increase”) of any such requested increase
specifying the aggregate amount by which the Commitments are to be increased
(the “Requested Increase Amount”), which shall be at least $10,000,000, and the
requested date of increase (the “Requested Increase Date”). Each Lender shall
have the right, but no obligation whatsoever, by written notice to the Borrower
through the Administrative Agent not less than 10 Business Days after the date
of said Notice of Increase, to offer to increase its Commitment by an amount
specified by such Lender, which shall not be less than $1,000,000 and shall not
exceed the Requested Increase Amount. Any Lender that so offers to increase its
Commitment is herein called an “Increasing Lender”. Any Lender that does not so
offer within such time shall be deemed to have declined to increase its
Commitment.

 

28

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) If the aggregate amount of the increases offered pursuant to sub-clause (i)
above exceeds the Requested Increase Amount, the increase shall be allocated
ratably among the Increasing Lenders.

 

(iii) If the aggregate amount of the increases offered pursuant to sub-clause
(i) above is less than the Requested Increase Amount, the Borrower may, through
the Administrative Agent, offer the balance of the Requested Increase Amount to
one or more other financial institutions, each of which must be reasonably
satisfactory to the Administrative Agent; provided, that the Commitment to be
acquired hereunder by any such other financial institution shall not be less
than $1,000,000. Any such other financial institution that agrees to acquire a
Commitment pursuant hereto is herein called an “Additional Lender”.

 

(iv) Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) Schedule I shall be deemed amended to reflect the
increases contemplated hereby, (y) the Commitment of each Increasing Lender
shall be increased by the amount determined pursuant to sub-clauses (i) and (ii)
above, and (z) each Additional Lender shall enter into an agreement in form and
substance satisfactory to the Borrower and the Administrative Agent pursuant to
which it shall undertake, as of such Requested Increase Date, a new Commitment
in the amount determined pursuant to sub-clause (iii) above, and such Additional
Lender shall thereupon be deemed to be a Lender for all purposes of this
Agreement. Each Additional Lender may request a Note in accordance with Section
2.17(d).

 

(v) If on the Requested Increase Date there are Advances outstanding hereunder,
appropriate adjustments shall be made (by the making of Advances by the
Increasing Lenders and the Additional Lenders and/or the prepayment of
outstanding Advances) as necessary to cause the outstanding Advances to be held
ratably by all Lenders.

 

(vi) The Borrower may not exercise its rights under this Section 2.19 more than
once in each successive annual period commencing on the Closing Date.

 

(b) Anything in this Section 2.19 to the contrary notwithstanding, no increase
in the aggregate Commitments hereunder pursuant to this Section shall be
effective unless:

 

(i) as of the date of the relevant Notice of Increase and on the relevant
Requested Increase Date and after giving effect to such increase, (x) no Default
or Event of Default shall have occurred and be continuing and (y) the
representations and warranties of the Borrower in Article 4 (subject to updating
in the case of Sections 4.01(n) and 4.01(o)) shall be true and correct in all
material respects as if made on and as of such date (unless expressly stated to
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);

 

29

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) on and as of the date of the relevant Notice of Increase and on the
relevant Requested Increase Date and after giving effect to such increase, the
Moody’s Rating and the S&P Rating shall be at least equal to Baa3 and BBB-
respectively;

 

(iii) the Borrower shall not previously have reduced the Commitments under
Section 2.04; and

 

(iv) after giving effect to any such increase the aggregate amount of the
Commitments shall not exceed $150,000,000.

 

ARTICLE 3

CONDITIONS OF LENDING

 

SECTION 3.01. Conditions Precedent to Initial Borrowing. The obligation of each
Lender to make an Advance on the occasion of the initial Borrowing is subject to
the condition precedent that the Closing Date shall occur on or before April 11,
2005, and that the Administrative Agent shall have received the following, each
(unless otherwise specified below) dated the Closing Date, in form and substance
satisfactory to the Administrative Agent and (except for the items in clauses
(a), (b) and (c)) in sufficient copies for each Lender:

 

(a) Certified copies of (x) the certificate of incorporation and by-laws of the
Borrower, (y) the resolutions of the Board of Directors of the Borrower
authorizing the making and performance by the Borrower of this Agreement and the
transactions contemplated hereby, and (z) documents evidencing all other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.

 

(b) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder.

 

(c) A certificate from the Secretary of State of the State of Delaware dated a
date reasonably close to the date hereof as to the good standing of and
certificate of incorporation filed by the Borrower.

 

(d) A favorable opinion of Kennedy Covington Lobdell & Hickman, L.L.P., special
counsel to the Borrower, substantially in the form of Exhibit C hereto.

 

(e) A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New York
counsel to the Administrative Agent, substantially in the form of Exhibit D
hereto.

 

30

 

Credit Agreement



--------------------------------------------------------------------------------

(f) A certificate of a Responsible Officer of the Borrower certifying that (i)
no Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in Section
4.01 are true and correct on and as of the date thereof as if made on and as of
such date.

 

(g) Evidence of the termination of the commitment of each lender under the
Existing Credit Agreement and of the payment by the Borrower of all amounts
whatsoever payable by it under the Existing Credit Agreement.

 

(h) Notes, payable to the order of the respective Lenders that have requested
the same prior to the Closing Date, duly completed and executed.

 

(i) Such other documents relating to this Agreement and the transactions
contemplated hereby as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.

 

SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including without
limitation the initial Borrowing) shall be subject to the further conditions
precedent that on the date of such Borrowing the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):

 

(a) the representations and warranties contained in Section 4.01 (excluding, in
the case of any Borrowing after the initial Borrowing, the Excluded
Representations) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and

 

(b) No Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds thereof.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

 

(a) The Borrower and each of its Material Subsidiaries (i) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization,

 

31

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) is duly qualified and in good standing in each other jurisdiction in which
it owns or leases property or in which the conduct of its business requires it
to so qualify or be licensed and where, in each case, failure so to qualify and
be in good standing could have a Material Adverse Effect and (iii) has all
requisite power and authority to own or lease and operate its Property and to
carry on its business as now conducted and as proposed to be conducted.

 

(b) The making and performance by the Borrower of this Agreement are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not violate (i) any provision of the Borrower’s
certificate of incorporation or by-laws, (ii) any agreement, indenture or other
contractual restriction binding on the Borrower, (iii) any law, rule or
regulation (including, without limitation, the Securities Act of 1933 and the
Exchange Act and the regulations thereunder, and Regulations T, U or X), or (iv)
any order, writ, judgment, injunction, decree, determination or award binding on
the Borrower. The Borrower is not in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any contractual restriction binding upon it, except for such
violation or breach which would not have a Material Adverse Effect.

 

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required (other than those which have been
obtained) for the making and performance by the Borrower of this Agreement or
for the legality, validity, binding effect or enforceability thereof.

 

(d) This Agreement constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors generally and
except as the enforceability of this Agreement is subject to the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, (i) the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy and (ii) concepts of materiality, reasonableness, good faith and fair
dealing.

 

(e) (i) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at January 2, 2005, and the related consolidated statements of
operations, cash flows and changes in stockholders’ equity for the fiscal year
ended on such date, audited by Pricewaterhouse Coopers L.L.P., copies of which
have heretofore been furnished to each Lender, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Borrower and its Consolidated Subsidiaries as of such date, and the consolidated
results of their operations, cash flows and changes in stockholders’ equity for
the fiscal year then ended.

 

32

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP for the periods involved.

 

(iii) As of the date hereof, neither the Borrower nor any of its Consolidated
Subsidiaries has any material Contingent Obligation or liability for taxes,
long-term lease or unusual forward or long-term commitment which is not
reflected herein or in the schedules and exhibits hereto or in the foregoing
financial statements or in the notes thereto.

 

(f) Since January 2, 2005, no Material Adverse Change has occurred.

 

(g) Except as disclosed in Schedule III, no litigation, investigation or
proceeding of or before any court or Governmental Authority is pending or, to
the knowledge of the Borrower, threatened by or against the Borrower or any of
its Material Subsidiaries or against any of its or their respective Property or
revenues (i) with respect to this Agreement or the Notes or any of the
transactions contemplated hereby or (ii) which, in the reasonable judgment of
the Borrower, would have a Material Adverse Effect.

 

(h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, or for any purpose that violates or would be
inconsistent with the provisions of Regulations T, U and X.

 

(i) The Borrower is not an “investment company”, or a Person “controlled by” an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.

 

(j) All information that has been made available by the Borrower or any of its
representatives to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made.

 

(k) A copy of the most recent Annual Report (5500 Series Form), including all
attachments thereto, filed with the Internal Revenue Service for each Plan, has
been provided to the Administrative Agent and fairly presents the funding status
of each Plan as of the date of each such Annual Report. There has been no
deterioration in any single Plan’s funding status, or, collectively, all of the
Plan’s funding status since the date of such Annual Report that could reasonably
be expected to have a Material Adverse Effect. The Borrower has provided the
Administrative Agent with a list of all Plans and

 

33

 

Credit Agreement



--------------------------------------------------------------------------------

Multiemployer Plans and all available information with respect to direct,
indirect, or potential withdrawal liability to any Multiemployer Plan of the
Borrower or any member of a Controlled Group.

 

(l) The Borrower and each of its Material Subsidiaries is in compliance with all
laws, statutes, rules, regulations and orders binding on or applicable to the
Borrower or such Material Subsidiary (including, without limitation, ERISA and
all Environmental Laws) and all of their respective Property, subject to the
possible implications of the litigation and proceedings described in Schedule
III and except to the extent failure to so comply could not (either individually
or in the aggregate) reasonably be expected to have a Material Adverse Effect.

 

(m) Each of the Borrower and its Subsidiaries has filed or caused to be filed
all tax returns which to the knowledge of the Borrower are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its Property and all other taxes, fees or
other charges imposed on it or any of its Property by any Governmental Authority
(other than those the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be, or those the failure to pay which, in the
aggregate, would not have a Material Adverse Effect); and (i) no tax liens have
been filed and (ii) to the knowledge of the Borrower, no claims are being
asserted with respect to any such taxes, fees or other charges, which, either
individually or in the aggregate, are in excess of $1,000,000, other than as
disclosed in Schedule III.

 

(n) Schedule IV contains an accurate list of all of the presently existing
Subsidiaries and Material Subsidiaries, setting forth their respective
jurisdictions of incorporation and the percentage of their respective
outstanding capital stock or other equity interests owned by the Borrower or
other Subsidiaries and all of the issued and outstanding shares of capital stock
or other equity interests of the Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.

 

(o) The agreements identified on Schedule V (the “Material Agreements”) are all
of the material business contracts (other than purchase and sales agreements and
credit agreements) to which the Borrower or any Material Subsidiary is a party;
each Material Agreement is in full force and effect; and the Borrower and its
Material Subsidiaries are in material compliance with the terms and provisions
applicable to them contained in the Material Agreements.

 

(p) The Borrower is, and immediately after the making of each Borrowing will be,
Solvent.

 

34

 

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS OF THE BORROWER

 

SECTION 5.01. Covenants. So long as any Commitment shall remain in effect and
until payment in full of all amounts payable by the Borrower hereunder, unless
the Majority Lenders shall otherwise consent in writing:

 

(a) Financial Statements. The Borrower will furnish to each Lender:

 

(i) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, copies of the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of the end of such year and of the
related consolidated statements of operations, cash flows and changes in
stockholders’ equity for such year, setting forth in each case in comparative
form the figures for the previous year, certified without qualification arising
out of the scope of the audit, by independent certified public accountants of
nationally recognized standing;

 

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, copies of the unaudited consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such quarter and of the related
unaudited consolidated statements of operations, cash flows and changes in
stockholders’ equity of the Borrower and its Consolidated Subsidiaries for such
quarterly period and the portion of the fiscal year through such date, setting
forth in each case in comparative form figures for the previous year, certified
by a Responsible Officer (subject to normal year-end audit adjustments);

 

(iii) concurrently with the delivery of the financial statements referred to in
clauses (i) and (ii) above, a Compliance Certificate;

 

(iv) promptly upon the filing thereof, copies of all registration statements and
annual, quarterly or other regular reports which the Borrower files with the
Securities and Exchange Commission; and

 

(v) such other information relating to the Borrower and its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
approved by such accountants or officer, as the case may be, and disclosed
therein).

 

(b) Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances solely for its general corporate purposes; provided
that neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any such proceeds.

 

35

 

Credit Agreement



--------------------------------------------------------------------------------

(c) Certain Notices.

 

(1) The Borrower will give notice in writing to the Administrative Agent and the
Lenders of (i) the occurrence of any Default or Event of Default and (ii) any
change in the rating of the long-term senior unsecured non-credit-enhanced debt
obligations of the Borrower by Moody’s or Standard & Poor’s, each such notice to
be given promptly and in any event within five days after occurrence thereof.

 

(2) Promptly after the Borrower, any member of a Controlled Group or any
administrator of a Plan:

 

(i) receives the notification referred to in clauses (i), (iv) or (vii) of
Section 6.01(h),

 

(ii) has knowledge of (A) the occurrence of a Reportable Event with respect to a
Plan; (B) any event which has occurred or any action which has been taken to
amend or terminate a Plan as referred to in clauses (ii) and (vi) of Section
6.01(h); (C) any event which has occurred or any action which has been taken
which could result in complete withdrawal, partial withdrawal, or secondary
liability for withdrawal liability payments with respect to a Multiemployer Plan
as referred to in clause (vii) of Section 6.01(h); or (D) any action which has
been taken in furtherance of, any agreement which has been entered into for, or
any petition which has been filed with a United States district court for, the
appointment of a trustee for a Plan as referred to in clause (iii) of Section
6.01(h), or

 

(iii) files a notice of intent to terminate a Plan with the Internal Revenue
Service or the PBGC; or files with the Internal Revenue Service a request
pursuant to Section 412(d) of the Code for a variance from the minimum funding
standard for a Plan; or files a return with the Internal Revenue Service with
respect to the tax imposed under Section 4971(a) of the Code for failure to meet
the minimum funding standards established under Section 412 of the Code for a
Plan,

 

the Borrower will furnish to the Administrative Agent a copy of any notice
received, request or petition filed and agreement entered into; the most recent
Annual Report (Form 5500 Series) and attachments thereto for the Plan; the most
recent actuarial report for the Plan; any notice, return or materials required
to be filed with the Internal Revenue Service in connection with the event,
action or filing; and a written statement of a Responsible Officer describing
the event or the action taken and the reasons therefor.

 

(d) Conduct of Business. The Borrower will, and will cause each Material
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing

 

36

 

Credit Agreement



--------------------------------------------------------------------------------

and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except where such failure
to remain in good standing or to maintain such authority may not reasonably be
expected to have a Material Adverse Effect. The Borrower will continue to engage
in its business substantially as conducted on the date hereof, and, except where
such failure may not reasonably be expected to have a Material Adverse Effect,
will cause its Subsidiaries to continue to engage in their business
substantially as conducted on the date hereof.

 

(e) Taxes. The Borrower will, and will cause each Subsidiary to, pay when due
all material taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.

 

(f) Insurance. The Borrower will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all or substantially all of its Property, in such amounts and covering such
risks as is consistent with sound business practice for Persons in substantially
the same industry as the Borrower or such Subsidiary, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

 

(g) Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including ERISA and applicable
Environmental Laws), except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.

 

(h) Maintenance of Properties. The Borrower will, and will cause each Material
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, except where the
failure to so maintain, preserve, protect and repair could not reasonably be
expected to have a Material Adverse Effect.

 

(i) Inspection. The Borrower will, and will cause each Subsidiary to, permit the
Administrative Agent and the Lenders (coordinated through the Administrative
Agent), at their sole cost and expense (except that if an Event of Default has
occurred and is continuing, the Borrower will indemnify the Administrative Agent
and the Lenders against such cost and expense), to inspect any of the Property,
corporate books and financial records of the Borrower and such Subsidiary, to
examine and make copies of the books of account and other financial records of
the Borrower and each Subsidiary, and to discuss the affairs, finances and
accounts of the Borrower and each Subsidiary with, and to be advised as to the
same by, their respective officers upon reasonable notice and at such reasonable
times during the Borrower’s normal business hours and intervals as the Lenders
may designate.

 

37

 

Credit Agreement



--------------------------------------------------------------------------------

(j) Merger. The Borrower will not, and will not permit any Material Subsidiary
to, merge or consolidate with or into any other Person, except that (a) a
Material Subsidiary may merge into the Borrower or another Material Subsidiary
and (b) the Borrower or any Material Subsidiary may merge or consolidate with
any other Person, provided that (1) in the case of such a merger or
consolidation involving the Borrower, the Borrower shall be the continuing or
surviving corporation and (2) in the case of such a merger or consolidation
involving a Material Subsidiary, a Material Subsidiary shall be the continuing
or surviving corporation, provided further that nothing herein shall be deemed
to prohibit a merger or consolidation by a Subsidiary with or into another
Person (other than the Borrower) in connection with an exchange of bottling
territories permitted under Sections 5.01(m)(ix) and 5.01(n)(vii), and provided
further that in each case, prior to and after giving effect to any such merger
or consolidation, no Default or Event of Default shall exist.

 

(k) Preservation of Material Agreements. Except in connection with dispositions
of assets or other transactions permitted by this Agreement, the Borrower will,
and will cause its Subsidiaries to, use commercially reasonable efforts to
maintain in full force and effect all material agreements necessary for the
conduct of the Borrower’s business, except where such failure to so use such
commercially reasonable efforts could not reasonably be expected to have a
Material Adverse Effect.

 

(l) Liens. The Borrower will not, and will not permit any Subsidiary to, create,
incur, or suffer to exist any Lien in or on the Property of the Borrower or any
of its Subsidiaries, whether now owned or hereafter acquired, except:

 

(i) the existing Liens listed in Schedule II hereto and other Liens existing on
the date hereof securing an obligation in an amount, in the case of each such
obligation, of less than $5,000,000 (and extension, renewal and replacement
Liens upon the same Property previously subject to such an existing Lien,
provided the amount secured by each Lien constituting such an extension, renewal
or replacement Lien shall not exceed the amount secured by the Lien previously
existing);

 

(ii) Liens arising from taxes, assessments, or claims described in Section
5.01(o) hereof that are not yet due or that remain payable without penalty or to
the extent permitted to remain unpaid under the proviso to such Section 5.01(o);

 

(iii) deposits or pledges to secure worker’s compensation, unemployment
insurance, old age benefits or other social security obligations, or in
connection with or to secure the performance of bids, tenders, trade contracts
or leases, or to secure statutory obligations, or stay, surety or appeal bonds,
or other pledges or deposits of like nature and all in the ordinary course of
business;

 

(iv) Liens on Property securing all or part of the purchase price thereof
(including without limitation Liens in respect of leases of personal or real
Property) and Liens (whether or not assumed) existing in Property at the time of
purchase thereof by the

 

38

 

Credit Agreement



--------------------------------------------------------------------------------

Borrower or a Subsidiary, as the case may be (and extension, renewal and
replacement Liens upon the same property previously subject to a Lien described
in this clause (iv), provided the amount secured by each Lien constituting such
extension, renewal or replacement shall not exceed the amount secured by the
Lien previously existing), provided that each such Lien is confined solely to
the Property so purchased, improvements thereto and proceeds thereof;

 

(v) Liens resulting from progress payments or partial payments under United
States Government contracts or subcontracts thereunder;

 

(vi) Liens arising from legal proceedings, so long as such proceedings are being
contested in good faith by appropriate proceedings diligently conducted and
execution is stayed on all judgments resulting from any such proceedings;

 

(vii) zoning restrictions, easements, minor restrictions on the use of real
property, minor irregularities in title thereto and other minor Liens that do
not in the aggregate materially detract from the value of a Property to, or
materially impair its use in the business of, the Borrower or such Subsidiary;
and

 

(viii) other Liens securing Indebtedness in an aggregate amount, as to all Liens
under this clause (viii), not exceeding $50,000,000 at any time outstanding.

 

(m) Investments. The Borrower will not, and will not permit any Subsidiary to,
at any time purchase, acquire or own any stock, bonds, notes or other securities
of, or any partnership or other interest in, or make any capital contribution
to, any other Person (any of the foregoing being referred to in this clause (m)
as an “investment”), except:

 

(i) investments, in addition to those otherwise permitted hereunder, listed on
Schedule VI;

 

(ii) investments in Subsidiaries (subject to Section 5.01(m)(xii)) and
investments in any cooperative providing bottling, canning or other productive
goods or services to the Borrower or any Subsidiary;

 

(iii) investments in obligations backed by the full faith and credit of the
United States of America;

 

(iv) investments in certificates of deposit issued (i) by any of the Lenders, or
(ii) by any bank or by United States or Canadian commercial banks having
shareholders’ equity of at least $500,000,000 and whose long term obligations
are rated “AA” or “Aa” by Standard & Poor’s or Moody’s, respectively;

 

39

 

Credit Agreement



--------------------------------------------------------------------------------

(v) investments in commercial paper or corporate promissory notes maturing, or
which may be redeemed by the holder, not more than six months after the date of
acquisition and rated “A-1” by Standard & Poor’s Corporation or “P-1” by
Moody’s;

 

(vi) investments in repurchase agreements held in safekeeping at substantial
repositories and secured by investments of the kind listed in clauses (iii),
(iv) and (v) above;

 

(vii) investments in time deposits denominated in Dollars in commercial banks
(including branch offices of United States banks) located in Western Europe and
having shareholders’ equity of at least $500,000,000;

 

(viii) investments in assets, franchises and businesses after the date hereof,
the result of which does not cause the Borrower to violate any term of this
Section 5.01, and as to which in the case of each such investment, the chief
financial officer of the Borrower shall have sent to each Bank a certificate
certifying that the acquisition is permitted hereunder including this clause
(m), and in the event that the purchase price of any soft drink bottling assets,
franchises and business acquired singly or as a group exceeds $50,000,000 shall
have sent to each Lender a copy of audited and/or unaudited financial statements
for the most recently completed fiscal year and interim period relating to the
assets, franchises and businesses acquired;

 

(ix) investments in Persons, assets, franchises and businesses after the date
hereof in connection with an exchange of bottling territories; provided that on
a pro forma basis after giving effect to each such investment (including without
limitation giving effect to Acquisition Cash Flow for the relevant period) and
the related disposition of bottling territories by the Borrower or its
Subsidiaries, the Borrower remains in compliance with the covenants set forth in
Sections 5.01(q) and (r);

 

(x) investments in wholly-owned Subsidiaries formed for the purpose of making
investments permitted hereunder;

 

(xi) other investments not exceeding $5,000,000 in the aggregate at any time for
the Borrower and all Subsidiaries; and

 

(xii) investments in Consolidated Subsidiaries created or acquired after the
date hereof up to but not exceeding $50,000,000 in any fiscal year of the
Borrower;

 

provided that anything herein to the contrary notwithstanding, the Borrower will
not, and will not permit its Subsidiaries to, acquire controlling interests in
any Person or Persons whose principal business is outside the beverage industry
if the aggregate consideration paid in respect of all such acquisitions after
the date hereof would exceed $125,000,000.

 

40

 

Credit Agreement



--------------------------------------------------------------------------------

(n) Asset Dispositions. The Borrower will not, and will not permit any
Subsidiary to, sell, convey, assign, abandon or otherwise transfer or dispose
of, voluntarily or involuntarily (any of the foregoing being referred to in this
clause (n) as a “transaction” and any series of related transactions
constituting but a single transaction), any of its Property, tangible or
intangible, except:

 

(i) transactions (including sales of trucks, vending machines and other
equipment) in the ordinary course of business;

 

(ii) transactions between Consolidated Subsidiaries or between the Borrower and
Consolidated Subsidiaries;

 

(iii) any sale of real property not used in the current operations of the
Borrower, provided that the aggregate proceeds of sales pursuant to this clause
(iii) shall not exceed $25,000,000 in any fiscal year of the Borrower;

 

(iv) other sales, conveyances, assignments or other transfers or dispositions in
immediate exchange for cash or tangible assets, subject to prior approval in
each case by the Majority Lenders;

 

(v) other sales, conveyances, assignments or other transfers or dispositions
that do not in the aggregate exceed $10,000,000 in any fiscal year of the
Borrower;

 

(vi) the sale for cash of any and all accounts receivable in a face amount not
to exceed $50,000,000;

 

(vii) dispositions of Persons, assets, franchises and businesses after the date
hereof in connection with an exchange of bottling territories; provided that on
a pro forma basis after giving effect to any such disposition and the related
acquisition of bottling territories by the Borrower or its Subsidiaries, the
Borrower remains in compliance with the covenants set forth in Sections 5.01(q)
and (r);

 

(viii) transfers or dispositions for cash, other than as provided by clauses (i)
through (vii) above, if on the date of the consummation thereof, if such date is
prior to the Commitment Termination Date, the Commitments are permanently
reduced on such date by the amount equal to the cash proceeds of such transfers
or dispositions less the amount of transaction costs and income taxes incurred
by the Borrower or one of its Subsidiaries in connection with such transfer or
disposition.

 

(o) Taxes. The Borrower will, and will cause each Subsidiary to, pay or
discharge any of the following described taxes, assessments, charges, levies,
claims and liabilities which are material to the Borrower and its Subsidiaries
when taken as a whole:

 

(i) on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its Property or income;

 

41

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any such Property; and

 

(iii) on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such Property (other
than Liens not forbidden by Section 5.01(l) hereof) or which, if unpaid, might
give rise to a claim entitled to priority over general creditors of the Borrower
or such Subsidiary in a case under Title 11 (Bankruptcy) of the United States
Code, as amended, or in any insolvency proceeding or dissolution or winding-up
involving the Borrower or such Subsidiary;

 

provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, the Borrower or such Subsidiary need not
pay or discharge any such tax, assessment, charge, levy, claim or current
liability so long as the validity thereof is contested in good faith and by
appropriate proceedings diligently conducted and so long as such reserves or
other appropriate provisions as may be required by GAAP shall have been made
therefor and so long as such failure to pay or discharge does not have a
Material Adverse Effect.

 

(p) Subsidiary Debt. The Borrower will not permit any Subsidiary to incur or
permit to exist any Indebtedness except (i) Indebtedness to the Borrower or
another Subsidiary and (ii) other Indebtedness in an aggregate amount not
exceeding $5,000,000 at any time outstanding.

 

(q) Consolidated Cash Flow/Fixed Charges Ratio. The Borrower will not permit the
Consolidated Cash Flow/Fixed Charges Ratio, as determined quarterly as of the
last day of each fiscal quarter of the Borrower (and treating such fiscal
quarter as having been completed), to be less than 1.5 to 1.

 

(r) Consolidated Funded Indebtedness/Cash Flow Ratio. The Borrower will not
permit the Consolidated Funded Indebtedness/Cash Flow Ratio, as determined
quarterly as of the last day of each fiscal quarter of the Borrower (and
treating such fiscal quarter as having been completed), to exceed 6.0 to 1.

 

(s) Contingent Obligations. The Borrower will not, and will not permit its
Subsidiaries to, incur Contingent Obligations in respect of Indebtedness of any
Person in excess of $100,000,000 in the aggregate at any time (excluding
Contingent Obligations existing on the date hereof and disclosed in Schedule
VII).

 

42

 

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 6

EVENTS OF DEFAULT

 

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any Facility Fee or Utilization Fee or any other amount payable
hereunder when due and such failure remains unremedied for three Business Days;
or

 

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate delivered in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or

 

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(b), (c)(1), (j), (q) or (r), (ii) the
Borrower shall fail to perform or observe the covenant contained in Section
5.01(a) and such failure remains unremedied for five Business Days or (iii)
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed, and such
failure, in the case of this clause (iii), remains unremedied for 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent; or

 

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or interest on any other Indebtedness which is outstanding in an aggregate
principal amount of at least $25,000,000, or its equivalent in other currencies
(in this clause (d) called “Material Indebtedness”), in the aggregate when the
same becomes due and payable (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise); or any other event shall occur
or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness, or to require the same to be prepaid or defeased
(other than by a regularly required payment); or

 

(e) The Borrower or any of its Subsidiaries shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an

 

43

 

Credit Agreement



--------------------------------------------------------------------------------

order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its Property and such
proceeding shall remain undismissed or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or

 

(f) (i) The Borrower or any of its Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition with respect to it or its debts under any such
law, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
Property, or the Borrower or any of its Subsidiaries shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Borrower or any of its Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of 90 days; or (iii)
there shall be commenced against the Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its Property which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any of its
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above;

 

(g) A Change in Control shall occur; or

 

(h) The Majority Lenders shall determine in good faith (which determination
shall be conclusive) that the potential liabilities associated with the events
set forth in clauses (i) through (vii) below, individually or in the aggregate,
could have a Material Adverse Effect:

 

(i) The PBGC notifies a Plan pursuant to Section 4042 of ERISA by service of a
complaint, threat of filing a law suit or otherwise of its determination that an
event described in Section 4042(a) of ERISA has occurred, a Plan should be
terminated or a trustee should be appointed for a Plan; or

 

(ii) Any action is taken to terminate a Plan pursuant to its provisions or the
plan administrator files with the PBGC a notice of intent to terminate a Plan in
accordance with Section 4041 of ERISA; or

 

44

 

Credit Agreement



--------------------------------------------------------------------------------

(iii) Any action is taken by a plan administrator to have a trustee appointed
for a Plan pursuant to Section 4042 of ERISA; or

 

(iv) A return is filed with the Internal Revenue Service, or a Plan is notified
by the Secretary of the Treasury that a notice of deficiency under Section 6212
of the Code has been mailed, with respect to the tax imposed under Section
4971(a) of the Code for failure to meet the minimum funding standards
established under Section 412 of the Code; or

 

(v) A Reportable Event occurs with respect to a Plan; or

 

(vi) Any action is taken to amend a Plan to become an employee benefit plan
described in Section 4021(b)(1) of ERISA, causing a Plan termination under
Section 4041(e) of ERISA; or

 

(vii) The Borrower or any member of a Controlled Group receives a notice of
liability or demand for payment on account of complete withdrawal under Section
4203 of ERISA, partial withdrawal under Section 4205 of ERISA or on account of
becoming secondarily liable for withdrawal liability payments under Section 4204
of ERISA (sale of assets); or

 

(i) The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $25,000,000, which is not stayed
on appeal or otherwise being appropriately contested in good faith;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such other amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the event of an Event of Default with respect to the Borrower of the kind
referred to in clause (e) or (f) above (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such other amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

 

45

 

Credit Agreement



--------------------------------------------------------------------------------

ARTICLE 7

THE ADMINISTRATIVE AGENT

 

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. As to any matters not expressly provided for
by this Agreement (including, without limitation, enforcement or collection of
the Advances), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders; provided, however, that the Administrative Agent shall
not be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender prompt notice of each notice
given to it by the Borrower pursuant to the terms of this Agreement.

 

SECTION 7.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Lenders for any action taken or omitted to be taken by it or them under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct. Without limitation of the generality of the foregoing,
the Administrative Agent: (i) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable to the Lenders for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower or any of its Subsidiaries; (iv) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (v) shall incur no
liability to the Lenders under or in respect of this Agreement by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 7.03. Citibank and Affiliates. With respect to its Commitment and the
Advances made by it, Citibank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Administrative Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include Citibank in its individual capacity.
Citibank and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower,

 

46

 

Credit Agreement



--------------------------------------------------------------------------------

any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Citibank were not
the Administrative Agent and without any duty to account therefor to the
Lenders.

 

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower), ratably according to the
respective amounts of their Commitments, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements found in
a final-non-appealable judgment by a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Administrative
Agent is not reimbursed for such expenses by the Borrower.

 

SECTION 7.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Majority
Lenders. Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Borrower. If no successor Administrative Agent shall have been
so appointed by the Majority Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having total assets of at least $1,000,000,000. Upon the acceptance of any

 

47

 

Credit Agreement



--------------------------------------------------------------------------------

appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 7 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.

 

SECTION 7.07. Arrangers. Each Arranger, in its capacity as such, shall have no
obligation or responsibility hereunder and shall not become liable in any manner
hereunder to any party hereto.

 

ARTICLE 8

MISCELLANEOUS

 

SECTION 8.01. Amendments, Etc. No amendment of any provision of this Agreement
shall be effective unless the same shall be in writing and signed by the
Borrower and the Majority Lenders, or by the Borrower and the Administrative
Agent on behalf of the Majority Lenders, and no waiver of any provision of this
Agreement shall be effective unless the same shall be in writing and signed by
the Administrative Agent with the consent of the Majority Lenders; provided,
however, that no amendment, or waiver shall, unless in writing and signed by all
the Lenders or by the Administrative Agent with the consent of all the Lenders,
do any of the following: (a) increase or extend the Commitments (other than as
contemplated by Sections 2.18 and 2.19), (b) reduce the principal of, or
interest on, the Notes or any fees (other than the Administrative Agent’s fee
referred to in Section 2.03(c)) or other amounts payable hereunder, (c) postpone
any date fixed for any payment of principal of, or interest on, the Advances or
any fees (other than the Administrative Agent’s fee referred to in Section
2.03(c)) or other amounts payable hereunder, (d) change the second sentence of
Section 2.13(a), (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances which shall be required for
the Lenders or any of them to take any action hereunder or (f) amend this
Section 8.01; provided further that no amendment or waiver shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. This Agreement and the agreement
referred to in Section 2.03(c) and the Notes constitute the entire agreement of
the parties with respect to the subject matter hereof and thereof.

 

SECTION 8.02. Notices, Etc.

 

(a) Subject to clauses (b) through (e) below, all notices and other
communications provided for hereunder shall be in writing (including telecopier)
and mailed, telecopied or delivered by hand:

 

(i) if to the Borrower:

 

Coca-Cola Bottling Co. Consolidated

4100 Coca-Cola Plaza

Charlotte, NC 28211

Attention: Vice President & Treasurer

 

Telephone No.: (704) 557-4633

Telecopier No.: (704) 557-4451

 

48

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent:

 

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware 19720

 

Attention: Kimberly Eidam-Melendez

 

Telephone No.: (302) 894-6012

Telecopier No.: (212) 994-0961

 

(iii) if to any Lender, at the Domestic Lending Office of such Lender;

 

or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent. All such
notices and communications shall be deemed to have been duly given or made (i)
in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article 2 or 7 shall not be effective until received by the
Administrative Agent.

 

(b) The Borrower hereby agrees that it will use its best efforts to provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to this Agreement,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (ii) provides notice of any Default or Event of Default under this
Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a

 

49

 

Credit Agreement



--------------------------------------------------------------------------------

format acceptable to the Administrative Agent to oploanswebadmin@citigroup.com.
In addition, the Borrower agrees to continue to provide the Communications to
the Administrative Agent in the manner specified herein but only to the extent
requested by the Administrative Agent.

 

(c) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(d) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes hereof. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes hereof. Each Lender agrees (i) to provide to the Administrative Agent
in writing (including by electronic communication), promptly after the date of
this Agreement, an e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.

 

(e) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant hereto in any other
manner specified herein.

 

50

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, and no course of
dealing with respect to, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04. Costs, Expenses and Indemnification.

 

(a) The Borrower agrees to pay and reimburse on demand (i) all reasonable costs
and expenses of the Administrative Agent and each Arranger in connection with
the preparation, execution, delivery, administration, modification and amendment
of this Agreement and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities under this
Agreement, and (ii) all costs and expenses, if any (including, without
limitation, reasonable counsel fees and expenses of the Administrative Agent and
each of the Lenders), incurred by the Administrative Agent or any Lender in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a). Such
reasonable fees and out-of-pocket expenses shall be reimbursed by the Borrower
upon presentation to the Borrower of a statement of account, regardless of
whether this Agreement is executed and delivered by the parties hereto or the
transactions contemplated by this Agreement are consummated.

 

(b) (i) The Borrower hereby agrees to indemnify the Administrative Agent, each
Arranger, each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all direct claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article 3 are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such direct claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.

 

51

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) The Borrower hereby further agrees that (i) no Indemnified Party shall have
any liability to the Borrower for or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby or any use made or
proposed to be made with the proceeds of the Advances, except to the extent such
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct and (ii) the Borrower will not assert any claim against the
Administrative Agent or any Lender, any of their respective Affiliates, or any
of their respective directors, officers, employees, attorneys or agents, on any
theory of liability, for consequential, indirect, special or punitive damages
arising out of or relating to this Agreement or the actual or proposed use of
any Advance.

 

(c) If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance of a Lender is made on a day other than the last day of
an Interest Period for such Advance as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Advances pursuant to Section
6.01 or for any other reason, the Borrower shall pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses (other than loss of profit) which
it may reasonably incur as a result of such payment, Continuation or Conversion
and the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund or maintain such Advance. A certificate as to the amount of such
losses, costs and expenses, submitted to the Borrower and the Administrative
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.

 

SECTION 8.05. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, provided that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

 

SECTION 8.06. Assignments and Participations.

 

(a) Each Lender may, with notice to and the consent of the Administrative Agent
and, unless an Event of Default shall have occurred and be continuing, the
Borrower (such consents not to be unreasonably withheld), assign to one or more
banks or other entities all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it); provided that:

 

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations of the assigning Lender under this Agreement,

 

(ii) except in the case of an assignment by a Lender to one of its Affiliates or
to another Lender, the amount of the Commitment of the assigning Lender being
assigned

 

52

 

Credit Agreement



--------------------------------------------------------------------------------

pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance with respect to such assignment) shall in no event (unless the
Borrower and the Administrative Agent otherwise agree) be less than the lesser
of (x) such Lender’s Commitment hereunder and (y) $5,000,000 or an integral
multiple of $1,000,000 in excess thereof,

 

(iii) each such assignment shall be to an Eligible Assignee,

 

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and

 

(v) the parties to each such assignment (other than the Borrower) shall deliver
to the Administrative Agent a processing and recordation fee of $3,500.

 

Upon such execution, delivery, acceptance and recording, from and after the
Closing Date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

 

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf

 

53

 

Credit Agreement



--------------------------------------------------------------------------------

and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
(and the Borrower and the Administrative Agent shall have consented to the
relevant assignment) and is in substantially the form of Exhibit B hereto, (i)
accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

 

(d) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of each of
the Lenders and, with respect to Lenders, the Commitment of, and principal
amount of the Advances owing to, each such Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for the purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) in any proceeding under the Federal
Bankruptcy Code in respect of the Borrower, such Lender shall remain and be, to
the fullest extent permitted by law, the sole representative with respect to the
rights and obligations held in the name of such Lender (whether such rights or
obligations are for such Lender’s own account or for the account of any
participant) and (v) no participant under any such participation agreement shall
have any right to approve any amendment or waiver of any provision of this
Agreement, or to consent to any departure by the Borrower therefrom, except to
the extent that any such amendment, waiver or consent would (x) reduce the
principal of, or interest on, the Notes, in each case to the extent the same are
subject to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Advances, in each case to the extent the same
are subject to such participation.

 

(f) Any Lender may, in connection with any permitted assignment or participation
or proposed assignment or participation pursuant to this Section 8.06 and
subject to

 

54

 

Credit Agreement



--------------------------------------------------------------------------------

the provisions of Section 8.12, disclose to the assignee or participant or
proposed assignee or participant any information relating to the Borrower or any
of its Subsidiaries or Affiliates furnished to such Lender by or on behalf of
the Borrower.

 

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Administrative Agent or the
Borrower, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Advances owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System.

 

(h) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time, without the consent of the Administrative Agent or the
Borrower, assign to an Affiliate of such Lender all or any portion of its rights
(but not its obligations) under this Agreement.

 

SECTION 8.07. Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
The Borrower hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Borrower hereby irrevocably appoints CT Corporation System (the
“Process Agent”), with an office on the date hereof at 111 8th Avenue, 13th
Floor, New York, New York 10011, as its agent and true and lawful
attorney-in-fact in its name, place and stead to accept on behalf of the
Borrower and its Property service of the copies of the summons and complaint and
any other process which may be served in any such legal proceedings brought in
any such court, and the Borrower agrees that the failure of the Process Agent to
give any notice of any such service of process to the Borrower shall not impair
or affect the validity of such service or, to the extent permitted by applicable
law, the enforcement of any judgment based thereon. The Borrower irrevocably
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

 

SECTION 8.08. Severability. In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, and the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

SECTION 8.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Any
counterpart hereof may be executed and delivered via telecopier, and each such
counterpart so executed and delivered shall have the same force and effect as an
originally executed and delivered counterpart hereof.

 

55

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.10. Survival. The obligations of the Borrower under Sections 2.02(b),
2.07, 2.11, 2.14 and 8.04, and the obligations of the Lenders under Section
7.05, shall survive the repayment of the Advances and the termination of the
Commitments. In addition, each representation and warranty made, or deemed to be
made by any Notice of Borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and no Lender shall be deemed to
have waived, by reason of making any Advance, any Default or Event of Default
that may arise by reason of such representation or warranty proving to have been
false or misleading.

 

SECTION 8.11. Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 8.12. Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower or any of its Subsidiaries or
Affiliates pursuant to this Agreement in confidence and for use in connection
with this Agreement, including without limitation for use in connection with its
rights and remedies hereunder, except for disclosure (a) to other Lenders and
their respective Affiliates, (b) to legal counsel, accountants, and other
professional advisors to such Lender, (c) to regulatory officials, (d) as
requested pursuant to or as required by law, regulation, or legal process, (e)
in connection with any legal proceeding to which such Lender is a party and (f)
to a proposed assignee or participant permitted under Section 8.06 which shall
have agreed in writing to keep such disclosed confidential information
confidential in accordance with this Section.

 

SECTION 8.13. Nonliability of Lenders. The relationship between the Borrower and
the Lenders and the Administrative Agent shall be solely that of borrower and
lender and neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrower.

 

SECTION 8.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

56

 

Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

Borrower

COCA-COLA BOTTLING CO. CONSOLIDATED

By

 

/s/ Clifford M. Deal, III

--------------------------------------------------------------------------------

Name:

 

Clifford M. Deal, III

Title:

 

Vice President and Treasurer

Administrative Agent

CITIBANK, N.A.,

as Administrative Agent

By

 

/s/ Carolyn A. Kee

--------------------------------------------------------------------------------

Name:

 

Carolyn A. Kee

Title:

 

Vice President

 

57

 

Credit Agreement



--------------------------------------------------------------------------------

Banks

CITIBANK, N.A.

By

 

/s/ Carolyn A. Kee

--------------------------------------------------------------------------------

Name:

 

Carolyn A. Kee

Title:

 

Vice President

 

58

 

Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK,

  NATIONAL ASSOCIATION

By

 

/s/ Denis Waltrich

--------------------------------------------------------------------------------

Name:

 

Denis Waltrich

Title:

 

Associate

 

59

 

Credit Agreement



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN- BOERENLEEBANK B.A., “RABOBANK INTERNATIONAL”,
NEW YORK BRANCH

By

 

/s/ Floyd Smith

--------------------------------------------------------------------------------

Name:

 

Floyd Smith

Title:

   

By

 

/s/ Rebecca O. Morrow

--------------------------------------------------------------------------------

Name:

 

Rebecca O. Morrow

Title:

 

Executive Director

 

60

 

Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK

By

 

/s/ Susan M. Hall

--------------------------------------------------------------------------------

Name:

 

Susan M. Hall

Title:

 

Managing Director

 

61

 

Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND

  TRUST COMPANY

By

 

/s/ Charles W. Jones

--------------------------------------------------------------------------------

Name:

 

Charles W. Jones

Title:

 

Senior Vice President

 

62

 

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

 

Banks, Commitments and Lending Offices

 

Bank

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

  

Domestic Lending Office

--------------------------------------------------------------------------------

  

Eurodollar Lending Office

--------------------------------------------------------------------------------

Citibank, N.A.

   $ 25,000,000   

Citibank, N.A.

Two Penns Way

New Castle, DE 19720 Attn:Christina Quezon

  

Citibank, N.A.

Two Penns Way

New Castle, DE 19720 Attn:Christina Quezon

Wachovia Bank, National Association

     25,000,000    Wachovia Bank, National Association 1339 Chestnut Street
Philadelphia, PA 19107    Wachovia Bank, National Association 1339 Chestnut
Street Philadelphia, PA 19107

Cooperatieve Centrale Raiffeisen-Boerenleebank B.A., “Rabobank International”,
New York Branch

     20,000,000   

Cooperatieve Centrale Raiffeisen-Boerenleebank B.A., “Rabobank International”,
New York Branch

245 Park Ave.

New York, NY 10167

  

Cooperatieve Centrale Raiffeisen-Boerenleebank B.A., “Rabobank International”,
New York Branch

245 Park Ave.

New York, NY 10167

SunTrust Bank

     20,000,000   

SunTrust Bank

303 Peachtree Street, 3rd Floor

Atlanta, GA 30308

  

SunTrust Bank

303 Peachtree Street,

3rd Floor

Atlanta, GA 30308

Branch Banking and Trust Company

     10,000,000   

Branch Banking

and Trust Company

200 S. College Street

2nd Floor

Charlotte, NC 28202

  

Branch Banking

and Trust Company

200 S. College Street

2nd Floor

Charlotte, NC 28202

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         

Total

   $ 100,000,000          

 

 

Schedule I